DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 25, 2022 are acknowledged.
Examiner acknowledges amended claims 1, 12 and 19.
Examiner acknowledges cancelled claim 5.
Examiner acknowledges newly added claims 26-27.
The rejection of claims 1-3, 5-6, 8, 10-12, 19-21 and 25 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Suzuki et al., U.S. Pre Grant Publication 2015/0274911 is overcome by Applicant’s amendment.
The rejection of claims 1-5, 7-8, 10-12 and 21-24 under 35 U.S.C. 102(a)(2) as being anticipated by Humfeld, U.S. Pre Grant Publication 2016/0193751 is overcome by Applicant’s amendment.
The rejection of claim 9 under 35 U.S.C 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suzuki et al., U.S. Pre Grant Publication 2015/0274911 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., CN105176008.

	Regarding claims 1 and 4, Wang discloses a carbon fiber/polypropylene composite material [abstract and 0087].  Paragraph 0010 discloses a graphene oxide-modified emulsion type carbon fiber epoxy resins sizing agent.  Paragraphs 0012-0016 discloses that the sizing agent comprises an epoxy resin and graphene oxide.  Paragraph 0034 discloses the sizing agent coated on the carbon fiber.  Paragraph 0029 discloses that the graphene oxide is present in the sizing agent composition in the amount of 3-10 parts.  Wang is silent to the content of the graphene is from 0.1 to 1 part by weight with respect to a total weight of the carbon fiber reinforced plastic.  Paragraph 0010 discloses that the addition of the graphene oxide improves the interfacial bonding between the carbon fiber and the polypropylene.  One of ordinary skill in the art before the effective filing date of the invention would modify the amount of graphene oxide to 0.1 to 1 part by weight with respect to a total weight of the carbon fiber reinforced polypropylene of Wang for the benefit of enhanced interfacial bonding between the carbon fiber and the polypropylene.  

	Regarding claims 2-3, the claims are directed to a carbon fiber prepreg or carbon fiber reinforced plastic – a product.  Claims 2-3 are product-by-process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 


	Regarding claim 7, paragraph 0022 discloses that the graphene oxide has a diameter ranging from 2-5 μm and a thickness of 0.9-1.5 nm.

	Regarding claims 8 and 10, paragraph 0005 of Wang discloses that carbon fiber reinforced polypropylene composites can be used for sporting equipment.

	Regarding claim 9, Wang teaches the claimed invention but does not teach an interior or exterior material satisfying the test standard Ds(1.5) < 100, Ds(4) < 200(ASTM E 662), Is < 35 (ASTM E 162) and R < 1.6 (BR 6853), related to fire and physical strength. It is reasonable to presume that Ds(1.5) < 100, Ds(4) < 200(ASTM E 662), Is < 35 (ASTM E 162) and R < 1.6 (BR 6853), related to fire and physical strength is inherent to Wang. Said presumption is based upon Wang’s disclosure of a carbon fiber/polypropylene composite material [abstract and 0087].  Paragraph 0010 discloses a graphene oxide-modified emulsion type carbon fiber epoxy resins sizing agent.  Paragraphs 0012-0016 discloses that the sizing agent comprises an epoxy resin and graphene oxide.  Paragraph 0034 discloses the sizing agent coated on the carbon fiber.  Paragraph 0029 discloses that the graphene oxide is present in the sizing agent composition in the amount of 3-10 parts.  Wang is silent to the content of the graphene is from 0.1 to 1 part by weight with respect to a total weight of the carbon fiber reinforced plastic.  Paragraph 0010 discloses that the addition of the graphene oxide improves the interfacial bonding between the carbon fiber and the polypropylene.  The burden is upon Applicant to prove otherwise. Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 11, Wang discloses a carbon fiber reinforced polypropylene composite can be used in aerospace industry.


11.	Claim(s) 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anyaogu et al., U.S. Pre Grant Publication 2017/0130014.

	Regarding claims 1-4, 6, Anyaogu discloses a fiber reinforced composite polymer system including composition for treating a reinforcing fiber for bonding to a thermosetting polymer matrix wherein the composition includes a primer material such as an epoxy [abstract and 0001].  Paragraph 0040 discloses that the fiber can include carbon fiber.  Paragraph 0026 discloses that the primer material can include an epoxy such as a brominated bisphenol A epoxy resin.  Paragraph 0035 discloses that the composition can also include graphene or graphene oxide.  Paragraph 0036 discloses that the primer material acts as a sizing or sizing compatible material to enable the composition to better provide interaction/wetting/bonding of the carbon fiber to the thermosetting polymer [see also paragraph 0001].  Anyaogu is silent to the content of the graphene is from 0.1 to 1 part by weight with respect to a total weight of the carbon fiber reinforced plastic. One of ordinary skill in the art before the effective filing date of the invention would modify the amount of graphene or graphene or graphene oxide to 0.1 to 1 part by weight with respect to a total weight of the carbon fiber reinforced polymer composite of Anyaogu for the benefit of enhanced interfacial bonding between the carbon fiber and the thermosetting polymer.  

	Regarding claims 2-3, the claims are directed to a carbon fiber prepreg or carbon fiber reinforced plastic – a product.  Claims 2-3 are product-by-process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 

	Regarding claims 8 and 10-11, paragraph 0089 discloses automotive synchronous belts [automotive part].

	Regarding claim 9, Anyaogu teaches the claimed invention but does not teach an interior or exterior material satisfying the test standard Ds(1.5) < 100, Ds(4) < 200(ASTM E 662), Is < 35 (ASTM E 162) and R < 1.6 (BR 6853), related to fire and physical strength. It is reasonable to presume that Ds(1.5) < 100, Ds(4) < 200(ASTM E 662), Is < 35 (ASTM E 162) and R < 1.6 (BR 6853), related to fire and physical strength is inherent to Anyaogu. Said presumption is based upon Anyaogu’s disclosure of a fiber reinforced composite polymer system including composition for treating a reinforcing fiber for bonding to a thermosetting polymer matrix wherein the composition includes a primer material such as an epoxy [abstract and 0001].  Paragraph 0040 discloses that the fiber can include carbon fiber.  Paragraph 0026 discloses that the primer material can include an epoxy such as a brominated bisphenol A epoxy resin.  Paragraph 0035 discloses that the composition can also include graphene or graphene oxide.  Paragraph 0036 discloses that the primer material acts as a sizing or sizing compatible material to enable the composition to better provide interaction/wetting/bonding of the carbon fiber to the thermosetting polymer [see also paragraph 0001].  The burden is upon Applicant to prove otherwise. Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


12.	Claims 12 and 19-27 are allowed.  Applicant claims a method for preparing a carbon fiber reinforced plastic as recited in claim 12.  The closest prior art, Wang et al., CN105176008 teaches carbon fiber/polypropylene composite material [abstract and 0087].  Paragraph 0010 discloses a graphene oxide-modified emulsion type carbon fiber epoxy resins sizing agent.  Paragraphs 0012-0016 discloses that the sizing agent comprises an epoxy resin and graphene oxide.  Paragraph 0034 discloses the sizing agent coated on the carbon fiber.  Paragraph 0029 discloses that the graphene oxide is present in the sizing agent composition in the amount of 3-10 parts.  Wang fails to teach or suggest the method for preparing a carbon fiber reinforced plastic as recited in claim 12.

Response to Arguments
13.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786